Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a humidification apparatus” in claim 1, line 2, interpreted as an apparatus including air passages, an air-flow generator, and a body part engaging the liquid-retainable apparatus as taught in claim 1, container, and an electrostatic atomization apparatus as taught in ¶ 7 and equivalents thereof.  
“filter-holding part” in claim 5, line 3, interpreted as protrusions from the partition which may parallelly engage the filter as taught in ¶ 61 and fig. 7 and equivalents thereof.
“a first mechanism configured to (i) open the first ventilation part… and (ii) close the first ventilation part” and “a second mechanism configured to (i) open the second ventilation part… and (ii) close the second ventilation part” in claim 8, lines 4-6 and 10-12, respectively, interpreted as lids biased by springs to block the ventilation holes as taught in ¶ 77 and equivalents thereof.
“a connection part” in line 4 of claim 9 and line 4 of claim 11, interpreted as a hole in a duct member capable of communicating with one of the ventilation parts of the liquid-retainable device” as taught in ¶ 35 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that “a liquid-retainable device” as taught in line 1 of claim 1 and “a first ventilation part” and “a second ventilation part” in lines 5 and 8 of the same claim have not been interpreted under 35 U.S.C. 112(f).  Each of these recitations includes the generic placeholder term “device” or “part” coupled with the functional language “liquid-retainable” or “ventilation”, but claim 1 includes sufficient teachings of structure to perform the claimed functions.  Specifically the device body capable of accommodating a liquid and the partition wall dividing the interior of the device body which are sufficient to perform the recited function of “liquid-retainable” in the “liquid-retainable device” (interpreted as “able to retain liquid”) and the holes allowing the passage of air are sufficient to perform the function of “ventilation”.
Further, it is noted that “the connection part” in each of claims 10 and 12 (in lines 4 and 2, respectively, thereof) have not been interpreted under 35 U.S.C. 112(f) despite their dependency upon claims 9 and 11.  Each of claims 10 and 12 recites structure of the connection part to include a hole communicating with the first ventilation part to introduce air and a hole communicating with the second ventilation part to let out air and this structure is sufficient to accomplish the recited function of “connection”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    791
    436
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    396
    535
    media_image2.png
    Greyscale

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2018/026891 to Chen in view of US Publication No. 2016/0305675 to Terlson et al.

Chen teaches limitations from claim 1 in figs. 4B and 5, shown above, a liquid-retainable device… comprising: 
a device body (housing 40) capable of accommodating a liquid (liquid 130, taught as water in pg. 6, line 5, held within container 13); 
a first ventilation part (air-in panel 41) including a first hole (shown in fig. 4B and taught in pg. 7, line 16) passing through a wall surface of the device body (40), the first hole configured to introduce air (as indicated by the arrows of fig. 4B and taught in pg. 7, lines 12-20); 
a second ventilation part (air-out panel 42) including a second hole (shown in fig. 4B) passing through the wall surface of the device body (40), the second hole configured to let out the air (as indicated by the arrows of fig. 4B and taught in pg. 7, lines 12-20);
a partition part (the upper wall of the closed chamber 132 of the container 13, shown in fig. 5 and taught in pg. 7, lines 21-25) dividing an interior of the device body (40) into a first region (inside the closed chamber 132) and a second region (outside the part chamber 132) arranged on an upper side of the first region (as shown in figs. 4B and 5), the first region being a region for accommodating the liquid (130), the second region being a region for forming an air flow path (as shown by the arrows in fig. 4B) between the first ventilation part and the second ventilation part (41 and 42, as shown in fig. 4B); and 
a humidification filter (first moisture absorptive member 11) arranged so as to extend from the first region to the second region (as shown in fig. 5, and taught in ¶ 21-31, the member 11 extends through a hole in the partition).
Chen does not teach the humidifier of his invention being arranged to detachably attach to a further humidification apparatus through the first and second ventilation parts and the holes thereof.  Terlson teaches in figs. 1 and 10, shown below, and in ¶ 76 a humidifier device (140) arranged with an airflow aperture (1058) for mounting to a supply air duct (130) of an HVAC system and a bypass aperture (1091) connecting via a bypass duct (190) to a return air duct (110) to add a humidifying feature to the HVAC system.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chen with the mountable installation of Terlson in order to allow a supply of air from a central air handling equipment to be humidified to provide humidified air throughout a building rather than only to a single room in which the humidifier is disposed.

    PNG
    media_image3.png
    600
    481
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    677
    469
    media_image4.png
    Greyscale

Chen teaches imitations from claim 2 in figs. 4B and 5, shown above, the liquid-retainable device according to claim 1, wherein: 
a first part one part (a lower part) of the humidification filter (11) is arranged inside the first region (inside the closed chamber 132); and 
a second part (the upper end) of the humidification filter (11) is arranged in the air flow path inside the second region (as shown in fig. 4B).

Chen teaches limitations from claim 3 in fig. 4B, shown above, the liquid-retainable device according to claim 1, wherein: the first ventilation part (41) and the second ventilation part (42) communicate with the second region (allowing air to flow therethrough as taught in pg. 7, lines 12-20 and in fig. 4B.)

Chen teaches limitations from claim 4 in fig. 5, shown above, the liquid-retainable device according to claim 1, wherein: the partition part has a through-hole (shown exposing the upper surface of the member 11 in fig. 5 and taught in pg. 7, lines 24-25) by which the first region (inside the chamber 132) and the second region (outside the chamber 132) communicate and into which the humidification filter (11) is inserted (as shown in fig. 5).

Chen teaches limitations from claim 7 in fig. 4B, shown above, the liquid-retainable device according to claim 1, wherein: each of the first ventilation part (41) and the second ventilation part (42) has a wall part that extends toward the second region (forming the outer wall of the humidifying device 1, the wall of the first part 41 extends left in fig. 4, and the wall of the second part extends downward, both extending to surround and form the airflow path), 
the wall part of the first ventilation part (41) is configured to surround the first hold (as shown in fig. 4B) and
the wall part of the second ventilation part (42) is configured to surround the second hold (as shown in fig. 4B).

Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Terlson as applied to claims 1 and 4, above, and further in view of US Patent No. 3,276,754 to Skerritt.

Chen teaches limitations from claim 5 in figs. 4B and 5, shown above, the liquid-retainable device according to claim 4, wherein
the partition (the upper surface of closed chamber 132) has a filter-holding part (the surface around the hole in which the member 11 is shown to be fitted in fig. 5) that surrounds the through-hole (as shown in fig. 5); and
the humidification filter (11) is fitted to the filter holding part so as to fill the through-hole without leaving any gap (as shown in fig. 5).
Regarding claims 5 and 6, Chen does not teach the filter-holding part protruding from the second (airflow) region toward the first (water holding) region as taught in claim 5, or the bottom of the partition being inclined from the airflow space toward the water space as taught in claim 6.  Skerritt teaches in fig. 1, shown below, a humidifying device including a plurality of evaporating plates (12) which extend from an air space into a water-containing space (pan 20) , having protrusions in both spaces to hold the plates (12) in place as taught in claim 5, and further teaches the elements which support these plates (holders 10) being arranged with an incline between the air space and the water space as taught in claim 6.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with the arrangement of Skerritt to improve the stability with which the plates are mounted, improving the structural stability and reliability of the system as a whole.

    PNG
    media_image5.png
    284
    387
    media_image5.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Terlson as applied to claim 1 above, and further in view of US Publication No. 2007/0157928 A1 to Pujol et al.

    PNG
    media_image6.png
    320
    451
    media_image6.png
    Greyscale

Regarding claim 8, Chen as modified by Terlson teaches a humidifying device having a space for accommodating a liquid divided from an airflow space by a partition, the partition having an opening through which a humidification filter passes between the liquid space and the air space.  Neither Chen nor Terlson teaches the openings of the humidifier each including a lid and an opening-closing device for opening the respective ports when the device is installed and closing theme when the device is removed.  Pujol teaches in fig. 1, shown above, a humidifying device having a fluid holding chamber 46 with a port (64) provided with an opening and closing valve including a lid (valve element 82) and a counterweight (88) equivalent to the spring element of the instant specification for biasing the lid to close when the system is not connected for use and open when it is connected for use.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the two ports of Chen with the connection valve design taught by Pujol in order to seal off the interior of the device when it is not correctly installed for use preventing improper operation and prevent damage or contamination through the ports while the system is not in use.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Terlson as applied to claims 1 and 4, above, and further in view of US Publication No. 2008/0006953 A1 to Won.

Regarding claims 9 and 10, Chen as modified by Terlson teaches a humidifying device having a space for accommodating a liquid divided from an airflow space by a partition, the partition having an opening through which a humidification filter passes between the liquid space and the air space.  Chen does not teach this device comprising a body part to which this device is attached at a connection part and an airflow generator, or this arrangement including a protruding part on the surface of a connection part facing the device and received by a recessed part on the device as taught in claim 9 or a connection part connecting the liquid-retainable device to the humidifying device by holes introducing and leading out air from the liquid-retainable device as taught in claim 10.  Terlson teaches in figs. 1 and 10, a humidifying device coupled to an HVAC system and attached to the body of a duct (130) thereof and including an air-handling fan (taught in ¶ 29 but not shown) as taught in claim 9, and teaches openings in the ducts (110 and 130) corresponding to the openings of the humidifier (1091 and 1058, respectively) to connect the humidifying device to the HVAC equipment as taught in claim 10.  Terlson further teaches in fig. 9, shown below, that the humidifier (numbered 840 in this figure) has a protrusion (shown at the right of the device 840) for engaging with an opening (932, 934) of the HVAC duct (930) which provides a connection part.  Although Terlson teaches the protrusion on the humidifier and the recess on the duct rather than vice versa, MPEP 2144.04 VI. A. Reversal of Parts and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955),  state that the reversal of parts, such as which of two surfaces has a protrusion and a recess used for coupling those surfaces, is an obvious modification to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chen with the mountable installation of Terlson in order to allow a supply of air from a central air handling equipment to be humidified to provide humidified air throughout a building rather than only to a single room in which the humidifier is disposed.


    PNG
    media_image7.png
    371
    436
    media_image7.png
    Greyscale

Neither Chen nor Terlson teaches a spring being arranged between the body and connection parts to push the connection part to the liquid-retainable device.  Won teaches in ¶ 35, a humidifier (200, 250) for use with a source of heated air, the humidifier including attachment means in the form of coil spring latches (203) for engaging the humidifier with the opening to which it mounts (wall register 220).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Chen as modified by Terlson further with the spring latches of Won in order to provide easy and secure attachment between the humidifier and duct thus improving the ease and convenience of installation.

Regarding claims 11 and 12, Chen as modified by Terlson teaches a humidifying device having a space for accommodating a liquid divided from an airflow space by a partition, the partition having an opening through which a humidification filter passes between the liquid space and the air space.  Chen does not teach this device comprising a body part to which this device is attached at a connection part and an airflow generator, or this arrangement including a protruding part on the surface of a connection part facing the device and received by a recessed part on the device as taught in claim 11 or a connection part connecting the liquid-retainable device to the humidifying device by holes introducing and leading out air from the liquid-retainable device as taught in claim 12. Terlson teaches in figs. 1 and 10, a humidifying device coupled to an HVAC system and attached to the body of a duct (130) thereof and including an air-handling fan (taught in ¶ 29 but not shown) as taught in claim 9, and teaches openings in the ducts (110 and 130) corresponding to the openings of the humidifier (1091 and 1058, respectively) to connect the humidifying device to the HVAC equipment as taught in claim 10.  Terlson further teaches in fig. 9, shown above, that the humidifier (numbered 840 in this figure) has a protrusion (shown at the right of the device 840) for engaging with an opening (932, 934) of the HVAC duct (930) which provides a connection part.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chen with the mountable installation of Terlson in order to allow a supply of air from a central air handling equipment to be humidified to provide humidified air throughout a building rather than only to a single room in which the humidifier is disposed.
Neither Chen nor Terlson teaches a spring being arranged between the body and connection parts to push the connection part to the liquid-retainable device as taught in claim 11.  Won teaches in ¶ 35, a humidifier (200, 250) for use with a source of heated air, the humidifier including attachment means in the form of coil spring latches (203) for engaging the humidifier with the opening to which it mounts (wall register 220).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Chen as modified by Terlson further with the spring latches of Won in order to provide easy and secure attachment between the humidifier and duct thus improving the ease and convenience of installation.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 11-12 of the reply that the amendment to claim 1 overcomes the rejection of this claim under 35 U.S.C. 112(b) based on the language “lead out the air part” being revised to “let out the air”.
In response, examiner agrees and this rejection has been withdrawn.

Applicant argues on pp. 12-13 of the reply that amended claim 1 overcomes the rejection previously set forth as being obvious over Hirai and Terlson based on the requirement of the second (airflow containing) region of the claim being positioned “on an upper side of the first [water containing] region” and upon benefits such as reduced risk of leakage and electrical damage which would result from such an arrangement in contrast to the top-mounted water container of Hirai.
In response, examiner agrees and this ground of rejection has been withdrawn. Applicant’s attention is however directed to the new grounds of rejection set forth above based on Chen as modified by Terlson.

Applicant argues on pg. 14 of the reply that the limitations added to claim 9 and similar limitations found in new claim 11 further overcome the combination of Hirai and Terlson with regard to the spring biased connection of the humidifier and connection part and the respective protrusion and recess.
In response, examiner agrees that Hirai and Terlson do not teach all features of these claims but directs attention to the new grounds of rejection set forth above based on Chen as modified by Terlson and Won.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        31 August 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763